     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 1 of 14


 1
 2
 3
 4
 5
 6
 7
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
12
     GINGER SALIDO,                                Case No. 2:20-cv-02324-TLN-DMC
13
                       Plaintiff,                  STIPULATED PROTECTIVE
14                                                 ORDER
              v.
15                                                 [Complaint Filed: July 15, 2020]
   GEICO GENERAL INSURANCE
16 COMPANY; GEICO CASUALTY
   COMPANY; and DOES 1 through 20,
17 Inclusive,
18                     Defendants.
19
20
21
22
23
24
25
26
27
28

                                                 -1-
     SMRH:4848-1788-7961.1                             [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 2 of 14


 1 1.         A. PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles. The parties further acknowledge, as set forth in
11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12 file confidential information under seal; Civil Local Rule 141 sets forth the
13 procedures that must be followed and the standards that will be applied when a party
14 seeks permission from the court to file material under seal.
15            B. GOOD CAUSE STATEMENT
16            This action is likely to involve trade secrets and other sensitive non-public
17 personal, commercial, financial, and/or proprietary information (including
18 information subject to protection pursuant to the privacy protections of state and
19 federal law, including Article I, Section I of the California Constitution), for which
20 special protection from public disclosure and from use for any purpose other than
21 prosecution of this action is warranted. Such confidential and proprietary materials
22 and information consist of, among other things, confidential business or financial
23 information, internal insurance claims handling manuals and other information
24 regarding confidential business practices (potentially including information
25 implicating privacy rights of third parties), information otherwise generally
26 unavailable to the public, or which may be privileged or otherwise protected from
27 disclosure under state or federal statutes, court rules, case decisions, or common
28 law. Specifically, public disclosure of GEICO’s internal insurance claims handling

                                                 -2-
     SMRH:4848-1788-7961.1                             [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 3 of 14


 1 manuals and other internal business practices would damage GEICO’s competitive
 2 position by allowing its competitors to learn its proprietary claims handling
 3 procedures, which GEICO does not publicly disclose. Accordingly, to expedite the
 4 flow of information, to facilitate the prompt resolution of disputes over
 5 confidentiality of discovery materials, to adequately protect information the parties
 6 are entitled to keep confidential, to ensure that the parties are permitted reasonable
 7 necessary uses of such material in preparation for and in the conduct of trial, to
 8 address their handling at the end of the litigation, and serve the ends of justice, a
 9 protective order for such information is justified in this matter. It is the intent of the
10 parties that information will not be designated as confidential for tactical reasons
11 and that nothing be so designated without a good faith belief that it has been
12 maintained in a confidential, non-public manner, and there is good cause why it
13 should not be part of the public record of this case.
14 2.         DEFINITIONS
15            2.1 Action: Ginger Salido v. GEICO General Insurance Company, et al.,
16 2:20-cv-02324-TLN-DMC (E.D. Cal.).
17            2.2 Challenging Party: a Party or Non-Party that challenges the designation of
18 information or items under this Order.
19            2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
20 it is generated, stored or maintained) or tangible things that qualify for protection
21 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
22 Cause Statement.
23            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
24 support staff).
25            2.5 Designating Party: a Party or Non-Party that designates information or
26 items that it produces in disclosures or in responses to discovery as
27 “CONFIDENTIAL.”
28

                                                -3-
     SMRH:4848-1788-7961.1                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 4 of 14


 1            2.6 Disclosure or Discovery Material: all items or information, regardless of
 2 the medium or manner in which it is generated, stored, or maintained (including,
 3 among other things, testimony, transcripts, and tangible things), that are produced or
 4 generated in disclosures or responses to discovery in this matter.
 5            2.7 Expert: a person with specialized knowledge or experience in a matter
 6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7 an expert witness or as a consultant in this Action.
 8            2.8 House Counsel: attorneys who are employees of a party to this Action.
 9 House Counsel does not include Outside Counsel of Record or any other outside
10 counsel.
11            2.9 Non-Party: any natural person, partnership, corporation, association, or
12 other legal entity not named as a Party to this action.
13            2.10 Outside Counsel of Record: attorneys who are not employees of a party
14 to this Action but are retained to represent or advise a party to this Action and have
15 appeared in this Action on behalf of that party or are affiliated with a law firm which
16 has appeared on behalf of that party, and includes support staff.
17            2.11 Party: any party to this Action, including all of its officers, directors,
18 employees, consultants, retained experts, and Outside Counsel of Record (and their
19 support staffs).
20            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this Action.
22            2.13 Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
25 and their employees and subcontractors.
26            2.14 Protected Material: any Disclosure or Discovery Material that is
27 designated as “CONFIDENTIAL.”
28

                                                   -4-
     SMRH:4848-1788-7961.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 5 of 14


 1            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 2 from a Producing Party.
 3 3.         SCOPE
 4            The protections conferred by this Stipulation and Order cover not only
 5 Protected Material (as defined above), but also (1) any information copied or
 6 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 7 compilations of Protected Material; and (3) any testimony, conversations, or
 8 presentations by Parties or their Counsel that might reveal Protected Material.
 9            Any use of Protected Material at trial shall be governed by the orders of the
10 trial judge. This Order does not govern the use of Protected Material at trial.
11 4.         DURATION
12            Even after final disposition of this litigation, the confidentiality obligations
13 imposed by this Order shall remain in effect until a Designating Party agrees
14 otherwise in writing or a court order otherwise directs. Final disposition shall be
15 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
16 or without prejudice; and (2) final judgment herein after the completion and
17 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
18 including the time limits for filing any motions or applications for extension of time
19 pursuant to applicable law.
20 5.         DESIGNATING PROTECTED MATERIAL
21            5.1 Exercise of Restraint and Care in Designating Material for Protection.
22 Each Party or Non-Party that designates information or items for protection under
23 this Order must take care to limit any such designation to specific material that
24 qualifies under the appropriate standards. The Designating Party must designate for
25 protection only those parts of material, documents, items, or oral or written
26 communications that qualify so that other portions of the material, documents,
27 items, or communications for which protection is not warranted are not swept
28 unjustifiably within the ambit of this Order.

                                                  -5-
     SMRH:4848-1788-7961.1                              [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 6 of 14


 1            Mass, indiscriminate, or routinized designations are prohibited. Designations
 2 that are shown to be clearly unjustified or that have been made for an improper
 3 purpose (e.g., to unnecessarily encumber the case development process or to impose
 4 unnecessary expenses and burdens on other parties) may expose the Designating
 5 Party to sanctions.
 6            If it comes to a Designating Party’s attention that information or items that it
 7 designated for protection do not qualify for protection, that Designating Party must
 8 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9            5.2 Manner and Timing of Designations. Except as otherwise provided in this
10 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12 under this Order must be clearly so designated before the material is disclosed or
13 produced.
14            Designation in conformity with this Order requires:
15                     (a) for information in documentary form (e.g., paper or electronic
16 documents, but excluding transcripts of depositions or other pretrial or trial
17 proceedings), that the Producing Party affix at a minimum, the legend
18 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19 contains protected material. If only a portion or portions of the material on a page
20 qualifies for protection, the Producing Party also must clearly identify the protected
21 portion(s) (e.g., by making appropriate markings in the margins).
22                     A Party or Non-Party that makes original documents available for
23 inspection need not designate them for protection until after the inspecting Party has
24 indicated which documents it would like copied and produced. During the
25 inspection and before the designation, all of the material made available for
26 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
27 identified the documents it wants copied and produced, the Producing Party must
28 determine which documents, or portions thereof, qualify for protection under this

                                                   -6-
     SMRH:4848-1788-7961.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 7 of 14


 1 Order. Then, before producing the specified documents, the Producing Party must
 2 affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 3 If only a portion or portions of the material on a page qualifies for protection, the
 4 Producing Party also must clearly identify the protected portion(s) (e.g., by making
 5 appropriate markings in the margins).
 6                     (b) for testimony given in depositions that the Designating Party
 7 identify the Disclosure or Discovery Material on the record, before the close of the
 8 deposition all protected testimony.
 9                     (c) for information produced in some form other than documentary and
10 for any other tangible items, that the Producing Party affix in a prominent place on
11 the exterior of the container or containers in which the information is stored the
12 legend “CONFIDENTIAL.” If only a portion or portions of the information
13 warrants protection, the Producing Party, to the extent practicable, shall identify the
14 protected portion(s).
15            5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
16 failure to designate qualified information or items does not, standing alone, waive
17 the Designating Party’s right to secure protection under this Order for such material.
18 Upon timely correction of a designation, the Receiving Party must make reasonable
19 efforts to assure that the material is treated in accordance with the provisions of this
20 Order.
21 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
22            6.1 Timing of Challenges. Any Party or Non-Party may challenge a
23 designation of confidentiality at any time that is consistent with the Court’s
24 Scheduling Order.
25            6.2 Meet and Confer. The Challenging Party shall initiate the dispute
26 resolution process under Local Rule 251(b).
27            6.3 The burden of persuasion in any such challenge proceeding shall be on the
28 Designating Party. Frivolous challenges, and those made for an improper purpose

                                                   -7-
     SMRH:4848-1788-7961.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 8 of 14


 1 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 2 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 3 or withdrawn the confidentiality designation, all parties shall continue to afford the
 4 material in question the level of protection to which it is entitled under the
 5 Producing Party’s designation until the Court rules on the challenge.
 6 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
 7            7.1 Basic Principles. A Receiving Party may use Protected Material that is
 8 disclosed or produced by another Party or by a Non-Party in connection with this
 9 Action only for prosecuting, defending, or attempting to settle this Action. Such
10 Protected Material may be disclosed only to the categories of persons and under the
11 conditions described in this Order. When the Action has been terminated, a
12 Receiving Party must comply with the provisions of section 13 below (FINAL
13 DISPOSITION).
14            Protected Material must be stored and maintained by a Receiving Party at a
15 location and in a secure manner that ensures that access is limited to the persons
16 authorized under this Order.
17            7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
18 ordered by the court or permitted in writing by the Designating Party, a Receiving
19 Party may disclose any information or item designated “CONFIDENTIAL” only to:
20                     (a) the Receiving Party’s Outside Counsel of Record in this Action, as
21 well as employees of said Outside Counsel of Record to whom it is reasonably
22 necessary to disclose the information for this Action;
23                     (b) the officers, directors, and employees (including House Counsel) of
24 the Receiving Party to whom disclosure is reasonably necessary for this Action;
25                     (c) Experts (as defined in this Order) of the Receiving Party to whom
26 disclosure is reasonably necessary for this Action and who have signed the
27 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28                     (d) the court and its personnel;

                                                    -8-
     SMRH:4848-1788-7961.1                                [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 9 of 14


 1                     (e) court reporters and their staff;
 2                     (f) professional jury or trial consultants, mock jurors, and Professional
 3 Vendors to whom disclosure is reasonably necessary for this Action and who have
 4 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5                     (g) the author or recipient of a document containing the information or
 6 a custodian or other person who otherwise possessed or knew the information;
 7                     (h) during their depositions, witnesses ,and attorneys for witnesses, in
 8 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 9 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
10 they will not be permitted to keep any confidential information unless they sign the
11 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
12 agreed by the Designating Party or ordered by the court. Pages of transcribed
13 deposition testimony or exhibits to depositions that reveal Protected Material may
14 be separately bound by the court reporter and may not be disclosed to anyone except
15 as permitted under this Stipulated Protective Order; and
16                     (i) any mediator or settlement officer, and their supporting personnel,
17 mutually agreed upon by any of the parties engaged in settlement discussions.
18 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19 IN OTHER LITIGATION
20            If a Party is served with a subpoena or a court order issued in other litigation
21 that compels disclosure of any information or items designated in this Action as
22 “CONFIDENTIAL,” that Party must:
23                     (a) promptly notify in writing the Designating Party. Such notification
24 shall include a copy of the subpoena or court order;
25                     (b) promptly notify in writing the party who caused the subpoena or
26 order to issue in the other litigation that some or all of the material covered by the
27 subpoena or order is subject to this Protective Order. Such notification shall include
28 a copy of this Stipulated Protective Order; and

                                                     -9-
     SMRH:4848-1788-7961.1                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 10 of 14


 1                     (c) cooperate with respect to all reasonable procedures sought to be
 2 pursued by the Designating Party whose Protected Material may be affected.
 3            If the Designating Party timely seeks a protective order, the Party served with
 4 the subpoena or court order shall not produce any information designated in this
 5 action as “CONFIDENTIAL” before a determination by the court from which the
 6 subpoena or order issued, unless the Party has obtained the Designating Party’s
 7 permission. The Designating Party shall bear the burden and expense of seeking
 8 protection in that court of its confidential material and nothing in these provisions
 9 should be construed as authorizing or encouraging a Receiving Party in this Action
10 to disobey a lawful directive from another court.
11 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12 PRODUCED IN THIS LITIGATION
13                     (a) The terms of this Order are applicable to information produced by a
14 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15 produced by Non-Parties in connection with this litigation is protected by the
16 remedies and relief provided by this Order. Nothing in these provisions should be
17 construed as prohibiting a Non-Party from seeking additional protections.
18                     (b) In the event that a Party is required, by a valid discovery request, to
19 produce a Non-Party’s confidential information in its possession, and the Party is
20 subject to an agreement with the Non-Party not to produce the Non-Party’s
21 confidential information, then the Party shall:
22                           (1) promptly notify in writing the Requesting Party and the Non-
23 Party that some or all of the information requested is subject to a confidentiality
24 agreement with a Non-Party;
25                           (2) promptly provide the Non-Party with a copy of the Stipulated
26 Protective Order in this Action, the relevant discovery request(s), and a reasonably
27 specific description of the information requested; and
28

                                                    -10-
     SMRH:4848-1788-7961.1                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 11 of 14


 1                           (3) make the information requested available for inspection by
 2 the Non-Party, if requested.
 3                     (c) If the Non-Party fails to seek a protective order from this court
 4 within 14 days of receiving the notice and accompanying information, the Receiving
 5 Party may produce the Non-Party’s confidential information responsive to the
 6 discovery request. If the Non-Party timely seeks a protective order, the Receiving
 7 Party shall not produce any information in its possession or control that is subject to
 8 the confidentiality agreement with the Non-Party before a determination by the
 9 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
10 expense of seeking protection in this court of its Protected Material.
11 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13 Protected Material to any person or in any circumstance not authorized under this
14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17 persons to whom unauthorized disclosures were made of all the terms of this Order,
18 and (d) request such person or persons to execute the “Acknowledgment and
19 Agreement to Be Bound” that is attached hereto as Exhibit A.
20 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21 PROTECTED MATERIAL
22            When a Producing Party gives notice to Receiving Parties that certain
23 inadvertently produced material is subject to a claim of privilege or other protection,
24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26 may be established in an e-discovery order that provides for production without
27 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
28 as the parties reach an agreement on the effect of disclosure of a communication or

                                                   -11-
     SMRH:4848-1788-7961.1                                [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 12 of 14


 1 information covered by the attorney-client privilege or work product protection, the
 2 parties may incorporate their agreement in the stipulated protective order submitted
 3 to the court.
 4 12.        MISCELLANEOUS
 5            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6 person to seek its modification by the Court in the future.
 7            12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8 Protective Order no Party waives any right it otherwise would have to object to
 9 disclosing or producing any information or item on any ground not addressed in this
10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
11 ground to use in evidence of any of the material covered by this Protective Order.
12            12.3 Filing Protected Material. A Party that seeks to file under seal any
13 Protected Material must comply with Civil Local Rule 141. Protected Material may
14 only be filed under seal pursuant to a court order authorizing the sealing of the
15 specific Protected Material at issue. If a Party's request to file Protected Material
16 under seal is denied by the court, then the Receiving Party may file the information
17 in the public record unless otherwise instructed by the court.
18 13.        FINAL DISPOSITION
19            After the final disposition of this Action, as defined in paragraph 4, within 60
20 days of a written request by the Designating Party, each Receiving Party must return
21 all Protected Material to the Producing Party or destroy such material. As used in
22 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23 summaries, and any other format reproducing or capturing any of the Protected
24 Material. Whether the Protected Material is returned or destroyed, the Receiving
25 Party must submit a written certification to the Producing Party (and, if not the same
26 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27 (by category, where appropriate) all the Protected Material that was returned or
28 destroyed and (2)affirms that the Receiving Party has not retained any copies,

                                                 -12-
     SMRH:4848-1788-7961.1                              [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 13 of 14


 1 abstracts, compilations, summaries or any other format reproducing or capturing any
 2 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 3 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5 reports, attorney work product, and consultant and expert work product, even if such
 6 materials contain Protected Material. Any such archival copies that contain or
 7 constitute Protected Material remain subject to this Protective Order as set forth in
 8 Section 4 (DURATION).
 9            14. Any violation of this Order may be punished by any and all appropriate
10 measures including, without limitation, contempt proceedings and/or monetary
11 sanctions.
12 Dated: February 8, 2021           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
13                                   By                    /s/ Benjamin D. Brooks
14                                                        BENJAMIN D. BROOKS

15                                                     Attorneys for Defendants
                                              GEICO General Insurance Company and GEICO
16
                                                          Casualty Company
17
     Dated: February 8, 2021         BARR & MUDFORD LLP
18
19                                   By          /s/ Estee Lewis (as authorized Feb. 3, 2021)
                                                               ESTEE LEWIS
20
                                                            Attorneys for Plaintiff
21                                                              Ginger Salido
22
23 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24            Dated: February 24, 2021
25                                                ___________________________________
                                                  DENNIS M. COTA
26                                                UNITED STATES MAGISTRATE
27                                                JUDGE

28

                                               -13-
     SMRH:4848-1788-7961.1                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02324-TLN-DMC Document 7 Filed 02/24/21 Page 14 of 14


 1
                                             EXHIBIT A
 2
                  ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3
              I, __________________________ [print or type full name], of
 4
     _____________________________ [print or type full address], declare under
 5
     penalty of perjury that I have read in its entirety and understand the Stipulated
 6
     Protective Order that was issued by the United States District Court for the Eastern
 7
     District of California in the case of Ginger Salido v. GEICO General Insurance
 8
     Company, et al., 2:20-cv-02324-TLN-DMC. I agree to comply with and to be
 9
     bound by all the terms of this Stipulated Protective Order and I understand and
10
     acknowledge that failure to so comply could expose me to sanctions and punishment
11
     in the nature of contempt. I solemnly promise that I will not disclose in any manner
12
     any information or item that is subject to this Stipulated Protective Order to any
13
     persons or entity except in strict compliance with the provisions of this Order.
14
              I further agree to submit to the jurisdiction of the United States District Court
15
     for the Central District of California for the purpose of enforcing the terms of this
16
     Stipulated Protective Order, even if such enforcement proceedings occur after
17
     termination of this action. I hereby appoint ____________________ [print or type
18
     full name] of _________________________ [print or type full address and
19
     telephone number] as my California agent for service of process in connection with
20
     this action or any proceedings related to enforcement of this Stipulated Protective
21
     Order.
22
23
     Date: ______________________
24
     City and State where sworn and signed:             _________________________
25
     Printed Name:           ______________________________
26
     Signature:        ____________________________
27
28

                                                 -14-
     SMRH:4848-1788-7961.1                              [PROPOSED] STIPULATED PROTECTIVE ORDER
